Cook, J.
{¶ 1} This case asks us to decide whether the state may raise the public-duty rule as a bar to liability in an action in the Court of Claims alleging negligent inspection by the Ohio Department of Commerce, Division of the Fire Marshal (“fire marshal”). Because the public-duty rule is inconsistent with the express language of the Court of Claims Act, we hold that the state may not.
I
{¶ 2} On July 3, 1996, Todd Hall carried a lit cigarette into the Ohio River Fireworks store in Scottown, Lawrence County, Ohio. Before store employees could intervene, Hall used the cigarette to ignite a stack of “crackling wheel” fireworks. Those fireworks ignited other fireworks in the store and caused a devastating fire, which killed nine people and injured several others.1 Although the store was equipped with a sprinkler system, the system was disabled at the time of the blaze.
{¶ 3} On the day of the fire, Flying Dragon, Inc., held a valid fireworks wholesaler license, issued by the fire marshal, to operate the Ohio River Fireworks store. As a condition of licensure, James Saddler, a certified safety inspector employed by the fire marshal, had inspected the Ohio River Fireworks store in October 1995 as required by statute. See R.C. 3743.16. During the mandatory licensing inspection, Saddler had tested the store’s sprinkler system and found it to be operational. Saddler noted no safety violations and recommended approving the store’s license renewal application.
{¶4} In addition to the mandatory annual licensing inspection, Ohio River Fireworks was also subject to R.C. 3743.21(A), which authorizes the fire marshal to inspect a licensed wholesaler’s premises at any time during the license period.2 Prior to 1996, as a matter of internal policy, the chief of the fire marshal’s code enforcement bureau encouraged inspectors to make seasonal inspections of fireworks establishments during the July 4th fireworks season to ensure compli*268anee with applicable statutes and safety regulations. Under this policy, Saddler performed two such seasonal inspections of the Ohio River Fireworks facility during the spring of 1995 and found the store’s sprinkler system to be functional. In May 1996, Daniel L. Lehman, then acting as chief of the fire marshal’s code enforcement bureau, reiterated the policy in an interoffice memorandum:
{¶ 5} “Although the annual licensing inspection is conducted during the renewal period in the fourth quarter of each calendar year, it is important to have every licensed fireworks facility visited by an inspector between now and July 4, 1996. The minimum acceptable level of activity is one visit to each facility, and return visits should be as needed and in consultation with the respective supervisor. The licensed facilities should be appropriately monitored by these cursory inspections to check for overall compliance during this peak period.”
{¶ 6} In June 1996, a commercial competitor of the Ohio River Fireworks store informed the fire marshal that Ohio River Fireworks was advertising and selling Class B fireworks to individuals who were not authorized to purchase them. See former R.C. 3743.45(B), 1995 Am.Sub.S.B. No. 2,146 Ohio Laws, Part IV, 7647 (forbidding licensed wholesalers to sell Class B fireworks to an Ohio resident who is not a licensed wholesaler, manufacturer, or exhibitor); see, also, R.C. 3743.44(A) (setting forth similar restriction on sales to nonresident purchasers).3 After learning of this possible violation, Michael Kraft — then acting as the assistant chief of the fire marshal’s code enforcement bureau — organized a “buy bust” operation during which fire marshal agents would attempt to purchase Class B fireworks without a proper license. To prevent the planned operation from being compromised, Kraft and Lehman postponed any seasonal inspection of the Ohio River Fireworks store until after they had completed the buy bust. As a result of this directive, Saddler did not perform a seasonal inspection of the Ohio River Fireworks facility prior to the fire.
{¶ 7} Five days before the fatal fire, arson investigator Donald Eifler posed as a customer at Ohio River Fireworks and successfully purchased Class B fireworks without being required to show authorization to do so. When the buy bust was complete, Kraft retrieved the money used in the operation for evidentiary purposes and ordered the store’s proprietor to stop selling Class B fireworks to unauthorized purchasers. None of the three fire marshal agents who were present at the buy bust conducted a fire safety inspection at any time that day.
{¶ 8} The appellants, persons injured in the fire and administrators of the decedents’ estates, filed this lawsuit in the Court of Claims, alleging negligence *269claims against the fire marshal. The amended complaint alleged, among other things, that the fire marshal was negligent in failing to perform an adequate fire safety inspection on the date of the buy bust and otherwise failing to comply with the internal policy of conducting seasonal inspections during the peak fireworks season. The appellants further alleged that a reasonable inspection by the fire marshal would have revealed the store’s inoperable'sprinkler system and a host of other fire hazards.
{¶ 9} At trial, the appellants presented testimony indicating that the store’s sprinkler system was turned off at the time of the fire. The appellants also presented testimony suggesting that the shutdown of the sprinkler system was not an isolated occurrence: inspector Thomas Baker testified that he had found the sprinkler system shut down during a “walk through” he performed at the Ohio River Fireworks store in July 1994. In addition, the appellants offered testimony from two experts, who opined that the decedents would have had a good chance of surviving the fire if the sprinkler system had functioned properly. Another expert testified that any one of the fire marshal agents who were present for the buy bust could have easily determined whether the sprinkler system was operational. This expert also added that a safety inspection on the day of the buy bust would have revealed several other fire hazards throughout the store that should have been remedied.
{¶ 10} Following a four-day trial limited to the issue of liability, the Court of Claims ruled in favor of the fire marshal. In its written opinion, the court gave three distinct reasons for its decision. First, the court found that the fire marshal’s failure to conduct an additional seasonal inspection at the Ohio River Fireworks facility resulted from a “high degree of discretion” exercised by Chief Lehman. The court therefore concluded that liability was precluded by the discretionary-function immunity recognized by this court in Reynolds v. State (1984), 14 Ohio St.3d 68, 14 OBR 506, 471 N.E.2d 776, paragraph one of the syllabus. Second, the court found that the public-duty rule precluded liability against the fire marshal. Invoking this court’s decision in Sawicki v. Ottawa Hills (1988), 37 Ohio St.3d 222, 525 N.E.2d 468, the Court of Claims ruled that the fire marshal’s inspection duties were “owed to the general public” and that the appellants had failed to establish a “special relationship” between them and the fire marshal that would preclude application of the public-duty rule. Finally, the Court of Claims decided that the proximate cause of the appellants’ harm was Hall’s criminal act of arson. The court concluded that this criminal act “could not have been foreseen by a reasonably prudent person” and thus broke any chain of causation that existed between any negligence by the fire marshal and the harm suffered by the appellants.
*270{¶ 11} The appellants appealed to the court of appeals, which found the public-duty rule to be dispositive of the action. The court of appeals held that statutes authorizing inspections by the fire marshal were designed to protect the public generally and not any particular individual. The court further agreed with the Court of Claims that there existed no special relationship between the fire marshal and the injured parties that would preclude application of the public-duty rule. The court of appeals therefore affirmed the Court of Claims’ judgment based on the public-duty rule and declared the appellants’ remaining assignments of error moot. The cause is now before this court pursuant to the allowance of a discretionary appeal.
II
{¶ 12} The principal focus of this appeal is the applicability of the public-duty rule to actions against the state and its agencies in the Court of Claims. The appellants argue that the public-duty rule is inconsistent with R.C. 2743.02(A)(l)’s express authorization of suits against the state in the Court of Claims. Alternatively, the appellants argue that the public-duty rule, if available as a defense to negligence actions against the state, functions as a vestige of state sovereign immunity and therefore violates Section 16, Article I of the Ohio Constitution. Finally, the appellants argue that even if the public-duty rule were statutorily and constitutionally valid, the rule is inapplicable to the circumstances in this case.
{¶ 13} In Sawicki v. Ottawa Hills, 37 Ohio St.3d 222, 525 N.E.2d 468, this court addressed whether a municipality could be held liable for negligently failing to provide adequate police protection in response to a call for help from the victim of an attempted rape and robbery. This court held that the village of Ottawa Hills could not be held liable for the negligence alleged because of the public-duty rule. This common-law doctrine, which “originated at English common law and was particularly applied to the office of [the] sheriff,” precludes a private party from sustaining a cause of action against a public officer for breach of a public duty. Id. at 229-230, 525 N.E.2d 468; see, also, South v. Maryland (1855), 59 U.S. (18 How.) 396, 403, 15 L.Ed. 433. In other words, a public entity owes a duty only to the general public when performing its functions and is therefore not liable for torts committed against an individual absent a special duty owed to the injured person. See Stone v. North Carolina Dept. of Labor (1998), 347 N.C. 473, 477-478, 495 S.E.2d 711; Fudge v. Kansas City (1986), 239 Kan. 369, 372, 720 P.2d 1093.
{¶ 14} Various public-policy consideration's are the principal justification for the doctrine. Primary among these is the protection of the public fisc from lawsuits tending to second-guess the allocation of scarce resources. Sawicki, 37 *271Ohio St.3d at 231, 525 N.E.2d 468. Because individuals, juries, and courts are “ill-equipped to judge governmental decisions as to how particular community resources should be or should have been allocated to protect individual members of the public,” courts have used the public-duty rule to shield public entities from the “severe depletion of those resources” that could result from imposing liability for “every oversight or omission” by a public official. Ezell v. Cockrell (Tenn. 1995), 902 S.W.2d 394, 398; see, also, Tipton v. Tabor (S.D.1997), 567 N.W.2d 351, 356. In Sawicki, for example, this court observed that there were “insufficient police resources to meet every need” and that “[p]olice departments must be able to prioritize and create responses without the benefit of hindsight.” Sawicki, 37 Ohio St.3d at 231, 525 N.E.2d 468.
{¶ 15} In adopting the public-duty rule, this court was also careful to distinguish it from the defense of sovereign immunity, which this court had abolished as a common-law defense for municipalities and counties in a series of decisions in the 1980s. See, e.g., Zents v. Summit Cty. Bd. of Commrs. (1984), 9 Ohio St.3d 204, 9 OBR 516, 459 N.E.2d 881; Strohofer v. Cincinnati (1983), 6 Ohio St.3d 118, 6 OBR 178, 451 N.E.2d 787; Enghauser Mfg. Co. v. Eriksson Eng. Ltd. (1983), 6 Ohio St.3d 31, 6 OBR 53, 451 N.E.2d 228. Whereas immunity was an absolute defense to liability when applicable, the public-duty rule “comported with the principles of negligence, and was applicable to the determination of the extent to which a statute may encompass the duty upon which negligence is premised.” Sawicki, 37 Ohio St.3d at 230, 525 N.E.2d 468; see, also, Williams v. State (1983), 34 Cal.3d 18, 22-23, 192 Cal.Rptr. 233, 664 P.2d 137. Accordingly, the abrogation of common-law immunity for municipalities did not eliminate the public-duty rule, which “was coexistent at common law with the doctrine of sovereign immunity.” Sawicki, 37 Ohio St.3d at 230, 525 N.E.2d 468.
{¶ 16} The Sawicki court also recognized an important common-law exception to the public-duty rule. If a “special relationship” existed between the injured party and the public official — such that the latter assumed an affirmative duty to act on behalf of the former — then the public-duty rule would not bar government liability. Id. at paragraph four of the syllabus; see, also, Cuffy v. New York City (1987), 69 N.Y.2d 255, 513 N.Y.S.2d 372, 505 N.E.2d 937. “If a special relationship is demonstrated, then a duty is established, and inquiry will continue into the remaining negligence elements.” Sawicki, 37 Ohio St.3d at 230, 525 N.E.2d 468.
{¶ 17} Following Sawicki, this court extended the public-duty rule beyond the area of local law enforcement to bar governmental liability for alleged negligence in connection with various duties imposed by statute or municipal ordinance. See, e.g., Delman v. Cleveland Hts. (1989), 41 Ohio St.3d 1, 534 N.E.2d 835 (point-of-sale housing inspection); Commerce & Industry Ins. Co. v. Toledo (1989), 45 Ohio St.3d 96, 543 N.E.2d 1188 (firefighting by municipal fire depart*272ment); Williamson v. Pavlovich (1989), 45 Ohio St.3d 179, 543 N.E.2d 1242 (enforcement of municipal parking ordinance); but, cf., Brodie v. Summit Cty. Children Serv. Bd. (1990), 51 Ohio St.3d 112, 118-119, 554 N.E.2d 1301 (finding public-duty rule inapplicable when statute imposed affirmative duty for the specific benefit of children). And in later decisions, this court extended Sawicki beyond actions involving local government. In at least two cases decided in the decade following Sarncki, this court applied the public-duty rule to foreclose liability in actions against the state in the Court of Claims. See Hurst v. Ohio Dept. of Rehab. & Corr. (1995), 72 Ohio St.3d 325, 650 N.E.2d 104 (applying public-duty rule to bar liability for negligently failing to detain parole violator); Anderson v. Ohio Dept. of Ins. (1991), 58 Ohio St.3d 215, 569 N.E.2d 1042 (applying public-duty rule to bar liability for negligent liquidation of assets).4 And even though a handful of states have rejected the public-duty rule as a bar to government liability,5 a majority of jurisdictions that have considered the question apply the doctrine in some form.6
*273{¶ 18} Consistent with this line of cases, the state urges us to affirm the lower courts’ application of the public-duty rule in this case. Because the fire marshal’s inspection duties are owed to the public at large and because the appellants have failed to establish a special relationship as defined in Sawicki, the state argues that the public-duty rule is as applicable in this context as it was in the cases in which we have previously applied it. In addition to the state’s arguments for affirmance, we are also cognizant of cases from other jurisdictions that have applied the public-duty rule to bar government liability for an allegedly negligent fire inspection — the gravamen of the appellants’ claim in this case. See, e.g., Stone, 347 N.C. at 480-482, 495 S.E.2d 711; Cracraft v. St. Louis Park (Minn.1979), 279 N.W.2d 801, 805-807. Despite all of these factors militating in favor of continued application of the public-duty rule to suits against the state, we cannot adhere to the doctrine without first determining whether it has a place within the statutory scheme created by the legislature in R.C. Chapter 2743.
Ill
{¶ 19} Although this court has applied the public-duty rule to suits against the state in the Court of Claims, this court has not specifically analyzed whether application of the doctrine is compatible with the express language contained in R.C. Chapter 2743. Of specific importance is R.C. 2743.02(A)(1), which states:
{¶ 20} “The state hereby waives its immunity from liability and consents to be sued, and have its liability determined, in the court of claims created in this chapter in accordance with the same rules of law applicable to suits between private parties, except that the determination of liability is subject to the limitations set forth in this chapter * * (Emphasis added.)
{¶ 21} The parties do not dispute that R.C. Chapter 2743 does not “set forth” the public-duty rule as a limitation to the state’s liability for tortious conduct. *274The viability of the’ doctrine in suits against the state therefore depends on whether we can fairly characterize the public-duty rule as a rule of law “applicable to suits between private parties.” More specifically, we must decide whether the public-duty rule is compatible with the legal rules governing ordinary negligence suits involving private parties in the common pleas courts. We agree with the appellants that it is not.
{¶ 22} The appellants in this case seek to hold the fire marshal responsible for damages on a negligent-inspection theory of liability. It is well settled that the elements of an ordinary negligence suit between private parties are (1) the existence of a legal duty, (2) the defendant’s breach of that duty, and (3) injury “resulting proximately therefrom.” Mussivand v. David (1989), 45 Ohio St.3d 314, 318, 544 N.E.2d 265. The duty element of negligence, with which courts have linked the public-duty rule, is a question of law for the court to determine. Id.
{¶ 23} “Duty, as used in Ohio tort law, refers to the relationship between the plaintiff and the defendant from which arises an obligation on the part of the defendant to exercise due care toward the plaintiff.” Commerce & Industry Ins. Co., 45 Ohio St.3d at 98, 543 N.E.2d 1188; see, also, Huston v. Konieczny (1990), 52 Ohio St.3d 214, 217, 556 N.E.2d 505. This court has often stated that the existence of a duty depends upon the foreseeability of harm: if a reasonably prudent person would have anticipated that an injury was likely to result from a particular act, the court could find that the duty element of negligence is satisfied. Texler v. D.O. Summers Cleaners & Shirt Laundry Co. (1998), 81 Ohio St.3d 677, 680, 693 N.E.2d 271; Commerce & Industry, 45 Ohio St.3d at 98, 543 N.E.2d 1188; Menifee v. Ohio Welding Products, Inc. (1984), 15 Ohio St.3d 75, 77, 15 OBR 179, 472 N.E.2d 707. In addition, we have also stated that the duty element of negligence may be established by common law, by legislative enactment, or by the particular circumstances of a given case. Chambers v. St. Mary’s School (1998), 82 Ohio St.3d 563, 565, 697 N.E.2d 198; Eisenhuth v. Moneyhon (1954), 161 Ohio St. 367, 53 O.O. 274, 119 N.E.2d 440, paragraph one of the syllabus. Admittedly, however, the concept of duty in negligence law is at times an elusive one. As this court explained in Mussivand:
{¶ 24} “There is no formula for ascertaining whether a duty exists. Duty <* * * js tkg court’s “expression of the sum total of those considerations of policy which lead the law to say that the particular plaintiff is entitled to protection.” (Prosser, Law of Torts (4th ed.1971) pp. 325-326.) Any number of considerations may justify the imposition of duty in particular circumstances, including the guidance of history, our continually refined concepts of morals and justice, the convenience of the rule, and social judgment as to where the loss should fall. (Prosser, Palsgraf Revisited (1953), 52 Mich.L.Rev. 1, 15).’ ” Id., 45 Ohio St.3d at *275318, 544 N.E.2d 265, quoting Weirum v. RKO Gen., Inc. (1975), 15 Cal.3d 40, 46, 123 Cal.Rptr. 468, 539 P.2d 36. See, generally, Palsgraf v. Long Island RR. Co. (1928), 248 N.Y. 339, 162 N.E. 99.
{¶ 25} In light of Mussivand’s explanation of the duty element, there is a substantial argument that the public-duty rule is merely an expression of policy that leads us to conclude that private interests are not generally entitled to protection against conduct by public officials performing public duties. See Shore v. Stonington (1982), 187 Conn. 147, 152, 444 A.2d 1379. And were we deciding this case in the same context in which we decided Sawicki — in an immunity vacuum and applying purely common-law principles — we might be more willing to decide that the public-duty rule “comport[s] with the principles of negligence” by aiding the court in a determination of whether a duty imposed upon a public employee “may encompass the duty upon which negligence is premised.” Sawicki, 37 Ohio St.3d at 230, 525 N.E.2d 468. But unlike in Sawicki, our analysis of common-law negligence principles here is tempered by statutory dictates.
{¶ 26} To accept the state’s contention that the public-duty rule is applicable here because it “determines whether a defendant has any duty to begin with” ignores a vital feature of the doctrine that is incompatible with R.C. 2743.02(A)(1). The applicability of the public-duty rule depends upon the public status of the particular defendant raising it as a bar to liability. In other words, only governmental entities arid their employees may rely on the rule. It is spurious logic to conclude that a doctrine that is, by definition, available only to public defendants can be consistent with a statute mandating that suits be determined in accordance with rules of law applicable to private parties. See Leake v. Cain (Colo.1986), 720 P.2d 152, 159-160 (holding that the public-duty rule contravened Colorado statute providing that “liability of the public entity shall be determined in the same manner as if the public entity were a private person,” Colo.Rev.Stat. 24-10-107); Brennen v. Eugene (1979), 285 Ore. 401, 411, 591 P.2d 719 (“any distinction between ‘public’ and ‘private’ duty is precluded by statute in this state”). The limitation on liability occasioned by the public-duty rule subjects a plaintiff suing in the Court of Claims to a heightened burden of establishing the duty element of negligence that would not exist if that same plaintiff were suing a private defendant in common pleas court. See Adams v. State (Alaska 1976), 555 P.2d 235, 242. Given the unambiguous directive of R.C. 2743.02(A), there is no legal or logical basis to conclude that the public-duty rule, which is by definition unavailable to private litigants, can apply to suits against the state in the Court of Claims.7
*276{¶ 27} In coming to this conclusion, we acknowledge the contrary interpretation of R.C. 2743.02(A)(1) expressed over twenty-five years ago in Shelton v. Indus. Comm. (1976), 51 Ohio App.2d 125, 5 O.O.3d 286, 367 N.E.2d 51. In Shelton, also a case alleging an injury resulting from a negligent safety inspection, the court of appeals opted for a narrower interpretation of the language providing for state liability in accordance with the same rules of law applicable to suits between private parties:
{¶ 28} “Construing that provision more narrowly, one could say that a private party’s duty to inspect and to enforce safety standards is not created by statute, but only by virtue of some other legal relationship and, hence, there is no rule of law making a private party liable for a failure to perform statutory duties of inspection and enforcement of safety standards which were enacted to protect the health, safety, and welfare of all of the citizens of Ohio.” Id. at 130, 5 0.0.3d 286, 367 N.E.2d 51.
{¶ 29} Using this reasoning, the court of appeals held that an action could not lie against the Industrial Commission when the breach of duty giving rise to governmental liability arose only by statute. Other courts have used a similar mode of analysis to reconcile the public-duty rule with statutory waivers of sovereign immunity worded similarly to R.C. 2743.02(A)(1). See, e.g., Stone, 347 N.C. at 478-479, 495 S.E.2d 711. At first glance, the Shelton line of reasoning may carry with it some superficial appeal as a way to reconcile R.C. 2743.02(A)(1) with the public-duty rule. We reject this attempted reconciliation, however, because accepting it would run contrary to other areas of Ohio tort law.8
{¶ 30} Shelton’s reasoning operates on the unstated premise that statutes creating duties for governmental actors cannot satisfy the duty element for *277purposes of the state’s liability for negligence because there are no statutory duties that may similarly bind private parties. Cases from this court, however, suggest otherwise. We have expressly stated that a duty, for purposes of a negligence claim, may arise out of a legislative enactment. Chambers, 82 Ohio St.3d at 565, 697 N.E.2d 198; see, also, Gelbman v. Second Natl. Bank of Warren (1984), 9 Ohio St.3d 77, 79, 9 OBR 280, 458 N.E.2d 1262. And this court has cited statutory law as a means of addressing whether the duty element was satisfied in negligence suits against private parties. See, e.g., Mussivand, 45 Ohio St.3d at 320, 544 N.E.2d 265; Shroades v. Rental Homes (1981), 68 Ohio St.2d 20, 22 O.O.3d 152, 427 N.E.2d 774. Thus, as a general matter, government actors are not alone in having duties imposed upon them by statute. The fact that a statute may impose a duty to act, even if a private person would not have such a duty, “does no more than identify the source of the duty.” Jean W. v. Commonwealth (1993), 414 Mass. 496, 508, 610 N.E.2d 305 (Liacos, C.J., concurring); see, also, Beaudrie v. Henderson (2001), 465 Mich. 124, 140, 631 N.W.2d 308.
{¶ 31} Accordingly, we hold that the public-duty rule is incompatible with R.C. 2743.02(A)(l)’s express language requiring that the state’s liability in the Court of Claims be determined “in accordance with the same rules of law applicable to suits between private parties.” In negligence suits against the state, the Court of Claims must determine the existence of a legal duty using conventional tort principles that would be applicable if the defendant were a private individual or entity. This court’s decisions applying the public-duty rule in actions brought in the Court of Claims are necessarily overruled to the extent inconsistent with our decision today.9
IV
{¶ 32} In declaring the public-duty rule inapplicable to suits against the state in the Court of Claims, we are mindful of the various public policies that courts have used to justify application of the rule. Indeed, the public policies that this court cited in Sawicki — the integrity of the public fisc and the need to avoid *278judicial intervention into policy decisions — are as significant now as they were when Sawicki was decided. For several reasons, however, the policy rationales that have supported application of the public-duty rule are not as compelling when applied to suits against the state in the Court of Claims.
{¶ 33} First, no matter what considerations of policy support the judicial application of the public-duty rule, we must remember that R.C. Chapter 2743 has legislatively set forth the public policy of this state. That policy, expressed in R.C. 2743.02(A)(1), is to allow suits against the state according to the same rules as between private parties, “except that the determination of liability is subject to the limitations set forth in this chapter.” (Emphasis added.) As we have stated previously, the public-duty rule is neither “set forth” in R.C. Chapter 2743 nor a rule of law applicable to suits between private parties. It is inappropriate for the court to engraft the public-duty rule as an additional limitation on liability that the General Assembly has not provided. If the public-duty rule is to become a rule of substantive law applicable to suits in the Court of Claims, it is the General Assembly — the ultimate arbiter of public policy — that should make it so by way of legislation.10 It is not this court’s role to apply a judicially created doctrine when faced with statutory language that cuts against its applicability.
{¶ 34} Second, there are already important safeguards in our jurisprudence that satisfy the public-policy concerns addressed by the public-duty rule. In Reynolds v. State (1984), 14 Ohio St.3d 68, 14 OBR 506, 471 N.E.2d 776, a case in which this court squarely addressed the meaning of R.C. 2743.02(A)(1), this court acknowledged that the state’s potential liability under R.C. Chapter 2743 is not unbounded. Analogizing to its earlier holdings concerning the limitations on the abrogation of municipal immunity, this court rejected the notion that the General Assembly’s abrogation of sovereign immunity in R.C. 2743.02 extended to essential acts of governmental decisionmaking. Id. at 70,14 OBR 506, 471 N.E.2d 776; see, also, Enghauser Mfg. Co., 6 Ohio St.3d at 35, 6 OBR 53, 451 N.E.2d 228. Accordingly, this court held:
*279{¶ 35} “The language in R.C. 2743.02 that ‘the state’ shall ‘have its liability determined * * * in accordance with the same rules of law applicable to suits between private parties * * * ’ means that the state cannot be sued for its legislative or judicial functions or the exercise of an executive or planning function involving the making of a basic policy decision which is characterized by the exercise of a high degree of official judgment or discretion. However, once the decision has been made to engage in a certain activity or function, the state may be held liable, in the same manner as private parties, for the negligence of the actions of its employees and agents in the performance of [that activity or function].” Reynolds at paragraph one of the syllabus; accord Garland v. Ohio Dept. of Transp. (1990), 48 Ohio St.3d 10, 11, 548 N.E.2d 233.
{¶ 36} The law as set forth in Reynolds, which we today reaffirm, addresses public-policy concerns identical to those that courts have used to justify the public-duty rule. That the state already enjoys some measure of qualified immunity for discretionary functions cuts against recognition of an additional rule insulating public entities from liability merely because of their public status. See Ryan v. State (1982), 134 Ariz. 308, 310, 656 P.2d 597 (holding that Arizona’s statutory immunity for discretionary acts “should allay these fears” that “people will be afraid to act in official capacities” after abrogation of public-duty rule); Hudson v. E. Montpelier (1993), 161 Vt. 168, 178-179, 638 A.2d 561 (declining to adopt the public-duty rule as a means of limiting municipal liability when qualified official immunity for discretionary functions already existed). Even without the public-duty rule, the state already enjoys a fair degree of protection from litigious second-guessing of discretionary governmental decisions that necessarily involve difficult choices about how to allocate the state’s resources. In this case, for example, Reynolds arguably bars liability for the fire marshal’s actions if the appellants’ harm resulted from a discretionary executive decision to forgo a seasonal inspection; if, on the other hand, the fire marshal’s negligent performance of an inspection was the proximate cause of the appellants’ harm, R.C. 2743.02(A)(1) allows for liability against the state.11
{¶ 37} Third, and perhaps most significant, our rejection of the public-duty rule’s application to suits in the Court of Claims does not automatically open the floodgates to excessive governmental liability. For one thing, the absence of the public-duty rule will not automatically result in new duties — and thereby new *280causes of action — that could impose tort liability on the state. This court has previously stated that “R.C. 2743.02(A) does not create a new right of action against the state, but places the state upon the same level as any private party.” McCord v. Ohio Div. of Parks & Recreation (1978), 54 Ohio St.2d 72, 74, 8 O.O.3d 77, 375 N.E.2d 50. Thus, suits against the state are inherently limited by the type of action asserted against it; if the cause of action is not cognizable as between private parties, then there can likewise be no state liability. For instance, actions (unlike this case) that do not sound in tort but seek recovery purely for a statutory violation will not necessarily lie against the state— particularly if the statute in question provides no private right of action. Cf. Smith v. Wait (1975), 46 Ohio App.2d 281, 283-286, 75 O.O.2d 560, 350 N.E.2d 431 (finding no state liability in an action alleging violations of statutory provisions concerning registration of securities).
{¶ 38} For another thing, conventional negligence principles already provide some measure of protection against the possibility of the state’s becoming the de facto guarantor of every injury somehow attributable to the actions of a state tortfeasor. A state defendant, just like any private defendant, remains protected by traditional tort concepts of duty, including foreseeability and pertinent public-policy considerations. Leake v. Cain, 720 P.2d at 160; Chambers-Castanes v. King Cty. (1983), 100 Wash.2d 275, 292, 669 P.2d 451 (Utter, J., concurring in the result). Moreover, our tort law already requires a special relationship in order to satisfy the duty element in certain types of negligence actions, such as actions based on failure to act or failure to control the conduct of a third person. See Littleton v. Good Samaritan Hosp. & Health Ctr. (1988), 39 Ohio St.3d 86, 92, 529 N.E.2d 449; Hill v. Sonitrol of Southwestern Ohio, Inc. (1988), 36 Ohio St.3d 36, 39, 521 N.E.2d 780; see, also, 2 Restatement of the Law 2d, Torts (1965) 116-122, Sections 314-315.12 Thus, when a duty is neither imposed by statute nor undertaken by an instrumentality of the state, the state defendant is already insulated from liability based on a failure to act. See, e.g., Juliano v. Ohio Dept. of Health (1985), 18 Ohio St.3d 303, 304, 18 OBR 350, 480 N.E.2d 817 (finding no liability for failure to inspect diving board when statute imposed no such duty); cf. Lopatkovich v. Tiffin (1986), 28 Ohio St.3d 204, 207, 28 OBR 290, 503 N.E.2d 154 (snow removal ordinance was at most a “duty to assist the city,” did not “raise a duty on owners and occupiers to the public at large,” and therefore could not form basis for negligence liability). A plaintiff must also shoulder the burden of establishing proximate cause, which could be exceedingly difficult in cases *281where the governmental conduct alleged to have caused injury is particularly attenuated or exacerbated by intervening circumstances. “Especially in instances where the public employee’s purported negligence stems from a failure to prevent or to mitigate a harmful situation that he did not cause, a plaintiffs burden of establishing proximate cause will be significant.” Jean W. v. Commonwealth, 414 Mass, at 511-512, 610 N.E.2d 305 (Liacos, C.J., concurring); see, also, Brennen, 285 Ore. at 408, 591 P.2d 719 (“the requirement that the risk created by the activity of the municipal agent fall with the ‘zone of foreseeability’ imposes an additional limitation on the scope of governmental liability”).
{¶ 39} For all of these reasons, the public-policy rationales that supported our adoption of the public-duty rule in Sawicki do not carry the same force when analyzing whether the doctrine should apply to suits against the state in the Court of Claims. Given the legislature’s expression of public policy in the text of R.C. 2743.02(A)(1) and the built-in safeguards against excessive governmental liability already in place, we find no reason to continue Sawicki’& extension to suits brought under R.C. Chapter 2743.13
V
{¶ 40} For the foregoing reasons, we reject the public-duty rule as a bar to the state’s liability for negligence in actions brought in the Court of Claims. Because we hold that the public-duty rule is inconsistent with the statutory language of R.C. 2743.02(A)(1), we need not reach the appellants’ arguments challenging the constitutionality of the doctrine. See State ex rel. DeBrosse v. Cool (1999), 87 Ohio St.3d 1, 7, 716 N.E.2d 1114 (“Courts decide constitutional issues only when absolutely necessary”). We also decline to address two other issues raised by the parties on this appeal: (1) the appellants’ proposition concerning the proper foreseeability standard in assessing issues regarding proximate causation and (2) the state’s alternate argument for affirmance based on the fire marshal’s discretionary-function immunity. Because the court of appeals held that the public-duty rule barred the appellants’ claims, it had no occasion to reach these issues; accordingly, we will leave those issues for the court of appeals to resolve, if necessary, on remand.
*282{¶ 41} The judgment of the court of appeals is reversed, and the cause is remanded for further proceedings not inconsistent with this opinion.
Judgment reversed and cause remanded.
Douglas, F.E. Sweeney and Pfeifer, JJ., concur.
Douglas, J., concurs separately.
Moyer, C.J., Resnick and Lundberg Stratton, JJ., dissent.
Lundberg Stratton, J., dissents.

. A Lawrence County grand jury later indicted Hall on multiple counts of involuntary manslaughter and aggravated arson. See State v. Hall (2001), 141 Ohio App.3d 561, 564, 752 N.E.2d 318. Hall, who suffers from a severe mental disorder, has been declared incompetent to stand trial several times. Id. at 565-566, 752 N.E.2d 318.


. R.C. 3743.21(A) provides: “The fire marshal may inspect the premises, and the inventory, wholesale sale, and retail sale records, of a licensed wholesaler of fireworks during the wholesaler’s period of licensure to determine whether the wholesaler is in compliance with Chapter 3743. of the Revised Code and the rules adopted by the fire marshal pursuant to section 3743.18 of the Revised Code.”


. The statutory and regulatory nomenclature for fireworks has since changed. The statutes now refer to Class B fireworks as “1.4G fireworks.” In addition, fireworks that were formerly referred to as “Class C fireworks” are now known as “1.3G fireworks.” See Section 215, 1997 Am.Sub.H.B. No. 215,147 Ohio Laws, Part 1,1353.


. This court also analyzed application of the public-duty rule in Ashland Cty. Bd. of Commrs. v. Ohio Dept. of Taxation (1992), 63 Ohio St.3d 648, 590 N.E.2d 730, a case in which numerous county boards of commissioners, boards of education, and auditors sought to hold the Tax Commissioner responsible for alleged misfeasance in assessing and apportioning the values of certain property. A close reading of Ashland, however, reveals that this court held that the Court of Claims lacked subject matter jurisdiction. Id. at 651-653, 590 N.E.2d 730. Thus, the case’s subsequent discussion of the public-duty rule was dicta.


. See, e.g., Adams v. State (Alaska 1976), 555 P.2d 235; Ryan v. State (1982), 134 Ariz. 308, 656 P.2d 597; Leake v. Cain (Colo.1986), 720 P.2d 152; Commercial Carrier Corp. v. Indian River Cty. (Fla.1979), 371 So.2d 1010; Fowler v. Roberts (La.1990), 556 So.2d 1; Jean W. v. Commonwealth (1993), 414 Mass. 496, 610 N.E.2d 305; Maple v. Omaha (1986), 222 Neb. 293, 384 N.W.2d 254; Doucette v. Bristol (1993), 138 N.H. 205, 635 A.2d 1387; Schear v. Bernalillo Cty. Bd. of Commrs. (1984), 101 N.M. 671, 687 P.2d 728; Brennen v. Eugene (1979), 285 Ore. 401, 591 P.2d 719; Coffey v. Milwaukee (1976), 74 Wis.2d 526, 247 N.W.2d 132; DeWald v. State (Wyo.1986), 719 P.2d 643.


. {¶ a} See, e.g., Williams v. State (1983), 34 Cal.3d 18, 192 Cal.Rptr. 233, 664 P.2d 137; Shore v. Stonington (1982), 187 Conn. 147, 444 A.2d 1379; Morgan v. Dist. of Columbia (D.C.App.1983), 468 A.2d 1306; Ruf v. Honolulu Police Dept. (1999), 89 Haw. 315, 972 P.2d 1081; Kolbe v. State (Iowa 2001), 625 N.W.2d 721; Fudge v. Kansas City, 239 Kan. 369, 720 P.2d 1093; Cracraft v. St. Louis Park (Minn.1979), 279 N.W.2d 801; State ex rel. Barthelette v. Sanders (Mo.1988), 756 S.W.2d 536; Coty v. Washoe Cty. (1992), 108 Nev. 757, 839 P.2d 97; Cuffy v. New York City, 69 N.Y.2d 255, 513 N.Y.S.2d 372, 505 N.E.2d 937; Catone v. Medberry (R.I.1989), 555 A.2d 328; Steinke v. South Carolina Dept. of Labor (1999), 336 S.C. 373, 520 S.E.2d 142; Tipton v. Tabor (S.D.1997), 567 N.W.2d 351; Rollins v. Petersen (Utah 1991), 813 P.2d 1156; Chambers-Castanes v. King Cty. (1983), 100 Wash.2d 275, 669 P.2d 451; Benson v. Kutsch (1989), 181 W.Va. 1, 380 S.E.2d 36.
{lib} Five other states — Georgia, Indiana, Michigan, North Carolina, and Vermont — have applied the public-duty rule in a more limited fashion. The supreme courts in Georgia and Indiana have expressly declined to apply the public-duty rule beyond the context of police and emergency services. See Dept. of Transp. v. Brown (1996), 267 Ga. 6, 8-9, 471 S.E.2d 849 (limiting Rome v. Jordan [1993], 263 Ga. 26, 426 S.E.2d 861); Benton v. Oakland City (Ind.1999), 721 N.E.2d 224, 232-234 (limiting Mullin v. S. Bend [Ind.1994], 639 N.E.2d 278). Similarly, the Michigan Supreme *273Court recently refused to extend the public-duty rule beyond cases involving the alleged failure of a police officer to protect a plaintiff from a third person’s criminal acts. Beaudrie v. Henderson (2001), 465 Mich. 124, 134-142, 631 N.W.2d 308 (limiting White v. Beasley [1996], 453 Mich. 308, 552 N.W.2d 1). The North Carolina Supreme Court has embraced the public-duty rule in suits against the state but has declined to extend it to suits against municipalities. Compare Stone v. North Carolina Dept. of Labor, 347 N.C. at 477-479, 495 S.E.2d 711 (applying public-duty rule to bar claim against the state arising out of negligent failure to conduct fire safety inspection), with Thompson v. Waters (2000), 351 N.C. 462, 464—465, 526 S.E.2d 650 (declining to extend public-duty rule to insulate county from liability for negligent building inspection). The Vermont Supreme Court has apparently drawn the same distinction as North Carolina. Compare Sorge v. State (2000), 171 Vt. 171, 762 A.2d 816, 819-820 (applying public-duty rule and special-relationship exception to an action against the state alleging negligent supervision of juvenile in custody), with Hudson v. E. Montpelier (1993), 161 Vt. 168, 179, 638 A.2d 561 (expressly declining to adopt the public-duty rule in an action alleging negligence by municipal employees).


. Justice Lundberg Stratton’s dissenting opinion surmises that our holding, which depends upon the statutory language of R.C. 2743.02(A), could lead to the “unintended consequenc[e]” of invalidating Civ.R. 62(C), which permits the state to obtain a stay of a judgment without the necessity of *276providing a bond. This contention is remarkable, for our holding cannot lead to any such result. It is one thing to say, as we do today, that a common-law rule is incompatible with statutory language setting forth the general public policy of Ohio in the area of suits in the Court of Claims. It is quite another thing to contend that duly enacted rules or statutes would be equally invalidated. See, e.g., Rockey v. 84 Lumber Co. (1993), 66 Ohio St.3d 221, 611 N.E.2d 789, paragraph two of the syllabus (“The Ohio Rules of Civil Procedure, which were promulgated by the Supreme Court pursuant to Section 5[B], Article IV of the Ohio Constitution, must control over subsequently enacted inconsistent statutes purporting to govern procedural matters”); R.C. 1.51 (announcing general rule of construction that specific provision controls over a general one when provisions are in irreconcilable conflict).


. Justice Lundberg Stratton’s dissent points to legislative silence following Shelton as purported evidence of the General Assembly's endorsement of the court of appeals’ interpretation of R.C. 2743.02(A). A legislature does not, however, express its will by failing to legislate. “ ‘The act of refusing to enact a law * * * has utterly no legal effect, and thus has utterly no place in a serious discussion of the law.’ ” Rice v. CertainTeed Corp. (1999), 84 Ohio St.3d 417, 421, 704 N.E.2d 1217, quoting United States v. Estate of Romani (1998), 523 U.S. 517, 535, 118 S.Ct. 1478, 140 L.Ed.2d 710 (Scalia, J., concurring in part and concurring in judgment).


. Baum v. Ohio State Hwy. Patrol (1995), 72 Ohio St.3d 469, 650 N.E.2d 1347, is not one of the cases that we overrule today. It is true that Baum, which precluded liability for negligence arising out of a state trooper’s operation of his vehicle while responding to an emergency call, cited Sawicki for the proposition that “liability under R.C. Chapter 2743 cannot be imposed since the action did not result from the breach owed to the particular plaintiff.” Id. at 471-472, 650 N.E.2d 1347. Baum did not, however, involve the public-duty rule. Baum held that the state was immune from liability unless a state trooper committed willful or wanton misconduct while operating his or her vehicle in response to an emergency call. Id. at syllabus. If Baum had truly hinged on the public-duty rule, there would have been no need for us to address whether the state was entitled to an immunity defense. See Sawicki, 37 Ohio St.3d at 230, 525 N.E.2d 468.


. See, e.g., Wilson v. Anchorage (Alaska 1983), 669 P.2d 569, 571 (noting that the Alaska legislature immunized public entities from liability based on negligent safety inspections of private property following Adams, 555 P.2d 235, in which the Alaska Supreme Court refused to recognize the public-duty rule); Clouse v. State (2001), 199 Ariz. 196, 199, 16 P.3d 757 (noting that the Arizona legislature reinstated immunity for variety of public functions following abrogation of public-duty rule in Ryan v. State [1982], 134 Ariz. 308, 656 P.2d 597); Persilver v. Louisiana Dept. of Transp. (La.App.1991), 592 So.2d 1344, 1347, fn. 2 (noting that Louisiana statute providing immunity for discretionary acts supersedes Louisiana Supreme Court’s rejection of public-duty rule in Fowler, 556 So.2d 1); Barry, Brum v. Town of Dartmouth and the Public Duty Rule: Navigating an Interpretive Quagmire (2000), 41 B.C.L.Rev. 383, 410^413 (chronicling the Massachusetts legislature’s reinstatement of some aspects of the public-duty rule following judicial abrogation of the doeti’ine in Jean W, 414 Mass. 496, 610 N.E.2d 305).


. Thus, Justice Resnick’s dissent grossly mischaracterizes (or misunderstands) our holding by insisting that our decision subjects the fire marshal to liability for “deciding to postpone a cursory, discretionary, and seasonal inspection.” Infra at ¶ 52 (Resnick, J., dissenting). If the dissent’s contention were true, it would amount to an implicit overruling of Reynolds. Our reaffirmation today of the Reynolds syllabus — namely, the recognition that the state cannot be held liable for highly discretionary decisions — refutes any such claim.


. Our recognition that this principle applies to both state and private defendants renders puzzling the dissent’s claim that today’s decision somehow imposes an affirmative duty to act upon state defendants that would not exist for private defendants. See infra at ¶ 90-93, 95-98, 104-106 (Resnick, J., dissenting). We have said quite the opposite.


. Insofar as Sawicki dealt only with municipal liability, we have no occasion to overrule it or any of our decisions applying the public-duty rule to actions not brought under R.C. Chapter 2743. Various courts, of appeals, however, have considered Sawicki (among other cases) to have been legislatively superseded by the General Assembly’s enactment of R.C. Chapter 2744. See, e.g., Sudnik v. Crimi (1997), 117 Ohio App.3d 394, 397, 690 N.E.2d 925; Franklin v. Columbus (1998), 130 Ohio App.3d 53, 59-60, 719 N.E.2d 592; Amborski v. Toledo (1990), 67 Ohio App.3d 47, 51, 585 N.E.2d 974.